—Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered May 7, 1997, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and bail jumping in the first degree.
The record demonstrates that defendant pleaded guilty to the crimes of robbery in the second degree and bail jumping in *499the first degree in satisfaction of two indictments and was sentenced to consecutive prison terms of 4 to 8 years for the robbery conviction and 2 to 4 years for the bail jumping conviction. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, waived his right to appeal the convictions as part of a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Yesawich Jr., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.